UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:17-CR-24
v. )
) JUDGE GREER
STEPHON l\/IICHAEL REYNOLDS )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, STEPHON MICHAEL REYNOLDS, and the defendant’s attorney,
G. Nicholas Wallace, have agreed upon the following:

1. The defendant will plead guilty to the following counts in the indictment:

a) Count Five, that is, knowingly, intentionally, and without authority
distributing a quantity of a mixture and substance containing a detectible amount of cocaine base
(“crack”), a Schedule II controlled substance in violation of 21 U.S.C. §§ 84l(a)(l),(b)(l)(C).

The punishment for this offense is as follows: a maximum term of imprisonment of up to
twenty years, a fine of up to $1,000,0()0, a term of supervised release of at least 3 years, and a $100
special assessment

b) Count Six, that is, knowingly, intentionally, and without authority distributing
a quantity of a mixture and substance containing a detectible amount of cocaine base (“crack”), a
Schedule ll controlled substance in violation of 21 U.S.C. §§ 84l(a)(l),(b)(l)(C).

The punishment for this offense is as follows: a maximum term of imprisonment of up to
twenty years, a fine of up to $1,000,000, a term of supervised release of at least 3 years, and a $lOO

special assessment

l

Case 2:17-cr-OOOZ4-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 1 of 9 Page|D #: 207

c) Count Seven, that is, knowingly, intentionally, and without authority
distributing a quantity of a mixture and substance containing a detectible amount of cocaine base
(“crack”), a Schedule ll controlled substance in violation of 21 U.S.C. §§ 841(a)(1),(b)(1)(C).

The punishment for this offense is as follows: a maximum term of imprisonment of up to
twenty years, a fine of up to $1,000,000, a term of supervised release of at least 3 years, and a $100
special assessment

2. In consideration of the defendant’s guilty plea, the United States agrees to move this
Court at the time of sentencing to dismiss the remaining counts against the defendant in this
indictment

3. The defendant has read the indictment discussed the charges and possible defenses
with defense counsel, and understands the crimes charged

4. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements These are the facts submitted for purposes of
the defendant’s guilty plea, They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case.

a. Around November of 201 7, SIS investigators received information from a CS that

Desi Reynolds and the defendant were selling crack cocaine together in the Johnson City,

Tennessee area. The CS stated that Desi Reynolds and the defendant travelled between the

Atlanta, Georgia area and Johnson City, Tennessee. The CS stated that Desi and the

defendant stayed together at Stoneybrook Heights, apartment 70, Johnson City, Tennessee,

and that Desi Reynolds conducted most of the narcotics transactions during the day, while

the defendant generally conducted the transactions at night

2

Case 2:17-cr-OOOZ4-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 2 of 9 Page|D #: 208

b. Gn November 8, 2017, investigators with SIS utilized a CS to conduct a controlled
purchase of crack cocaine from the defendant The CS purchased approximately one gram of
crack cocaine from the defendant at Stoneybrook Heights, the apartment shared by the
defendant and Desi Reynolds. The CS purchased the crack cocaine from the defendant while
sitting across from Desi Reynolds.

c. On November 9, 2017, SIS again utilized a CS to conduct a controlled purchase of
crack cocaine from the defendant at Stonebrook Heights Apartrnent. The CS told
investigators that Desi Reynolds and the defendant used the same phone to communicate
with the CS. The CS also stated that during a phone call earlier in the day, the defendant told
the CS that they (Desi Reynolds and the defendant) wanted the CS “on their team,” and that
they could provide the CS with pills to distribute in addition to crack cocaine. Also during
the phone call, the defendant offered to sell the CS an “eight ball,” (approxirnately 3.5
grams) of crack cocaine for $400, and that they would discuss the pills when the CS arrived
later to purchase the crack cocaine. A recorded phone call was placed to the number that had
been provided, and the defendant answered and told the CS to “come on.” The CS returned
to Stoneybrook Heights to conduct the purchase of crack cocaine. Once inside the apartment
the CS purchased approximately 4.1 grams of crack cocaine from the defendant The CS
stated that while the defendant and the CS were discussing purchasing and distributing pills,
Desi Reynolds partially emerged from the kitchen and assured the CS that the CS would “get
them,” (referring to the pills) and that it would take a couple of days. The CS stated that Desi
Reynolds was wearing and apron and gloves and was cooking crack cocaine in the kitchen at

the time of the conversation

3

Case 2:17-cr-OOOZ4-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 3 of 9 Page|D #: 209

d. On November 10, 2017, investigators with SIS utilized a CS to make another
controlled purchase of crack cocaine from the defendant at Stoneybrook Heights. The CS
purchased approximately 7.2 grams of crack cocaine from defendant The CS advised that
the defendant had some belongings packed and was planning to travel with Desi Reynolds to
Georgia. The defendant informed the CS that the defendant and Desi Reynolds would have
Roxicodone when they returned, and that the CS could get some of them to sell.

e. The defendant now admits that he did knowingly, intentionally, and without authority
distribute crack cocaine in Johnson City, Tennessee.

f. For the purpose of this plea agreement the parties stipulate and agree that the
defendant should be held responsible for at least 11.2 grams but less than 16.8 grams of
cocaine base.

5. The defendant is pleading guilty because the defendant is in fact guilty.

The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to plead not guilty;

b) the right to a speedy and public trial by jury;

c) the right to assistance of counsel at trial;

d) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

e) the right to confront and cross-examine witnesses against the defendant;

f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

g) the right not to testify and to have that choice not used against the defendant

4

Case 2:17-cr-OOO24-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 4 of 9 Page|D #: 210

6. The parties agree that the appropriate disposition of this case would be the following
as to each count:

a) The Court may impose any lawful term(s) of imprisonment any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

c) The Court may order forfeiture as applicable and restitution as appropriate
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

7. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3El.l(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.l(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any

conduct or make any statements that are inconsistent with accepting responsibility for the

5

Case 2:17-cr-OOO24-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 5 of 9 Page|D #: 211

defendant’s offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.l of the Sentencing

Guidelines.
8. The defendant agrees to pay the special assessment in this case prior to sentencing
9. Financial Obligations. The defendant agrees to pay all fines and restitution imposed

by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement the defendant additionally agrees to the

following specific terms and conditions:

6

Case 2:17-cr-OOO24-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 6 of 9 Page|D #: 212

a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.

b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) lf so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant

10. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially

concurrent to any other sentence.

7

Case 2:17-cr-OOO24-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 7 of 9 Page|D #: 213

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial
misconduct and (ii) ineffective assistance of counsel.

c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this ease, including, without limitation, any records that may be
sought under the Freedom of lnformation Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a
11. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. lf the United States violates the terms of this
plea agreement the defendant will have the right to withdraw from this agreementl If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, state or federal law pending the resolution of this ease), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution, The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s

guilty plea(s) in this case.

8

Case 2:17-cr-OOO24-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 8 of 9 Page|D #: 214

12. The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. If additional terms are included in the supplement
they are hereby fully incorporated herein.

13. This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this
agreement are null and void.

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

 

 

/O //v/za /s/ By: ""'/?/7 “GW
Date THoMAs MCC§ULEY

Special Assistant U.S. Attorney

/<)/ /7/ / x <%UM/%M %wwffs

Date sTEPHoN MICHAEL REYNoLDs
Defendant

/o//? //V 77th

Daté- G.'NICH`oL/§s wALLACE
v Attorney for the Defendant

9

Case 2:17-cr-OOO24-.]RG-I\/|CLC Document 76 Filed 10/17/18 Page 9 of 9 Page|D #: 215

